Citation Nr: 0119964	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed gout.  

2.  Entitlement to service connection for a claimed 
disability manifested by a left knee replacement.  

3.  Entitlement to service connection for claimed 
diverticulitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from Jun 1947 to October 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the RO.  



FINDINGS OF FACT

1.  The currently demonstrated disability manifested by a 
history of gout is due a disease process that is shown as 
likely as not to have had its clinical onset during the 
veteran's extensive period of military service.  

2.  The veteran is shown to have disability manifested by the 
residuals of left knee replacement surgery that was the 
result of degenerative joint changes that as likely as not 
had their clinical onset during service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
history of gout is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).  

2.  By extending the benefit of the doubt to the veteran, his 
left knee replacement residual disability is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's claims.  There is nothing in the record from 
the veteran or his representative that there is any 
additional evidence pertaining to his left knee and gout 
claims.  

Thus, the Board finds that no further assistance in 
developing the facts pertinent to those claims is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

The veteran's service medical records include records of 
treatment for various joint complaints.  His February 1967 
separation examination report indicates that the veteran had 
had episodes of pain and stiffness in both wrists and the 
left ankle for the previous two months.  

In November 1968, following service, the veteran underwent a 
VA examination.  He complained of soreness of the left 
shoulder and leg as well as numbness of the left big toe.  

An October 1972 outpatient treatment record shows that the 
veteran reported that he had been told that he had gout in 
1955.  In December 1972, it was reported that the veteran had 
an increased serum uric acid level.  Throughout 1973, the 
veteran was seen for various orthopedic complaints.  It was 
noted that he had an increase uric acid level.  In December 
1973, the veteran was seen complaining of left knee pain.  An 
x-ray study revealed moderate narrowing of the medial joint 
space with moderate increase in density of the subchondral 
bone.  

The veteran contends that he first encountered knee problems 
in service and had had knee problems ever since.  He also 
alleges that gout was first diagnosed in service.  He 
described his post-service treatment in detail, culminating 
in a total knee replacement in 1998; the medical records 
support his description.  

Initially, the Board finds, based on its review of the 
evidence of record, that the statements of the veteran 
regarding the history of onset and treatment of his left knee 
symptoms and manifestations of gout to be credible.  

The Board acknowledges in this regard that the service 
medical records do not include a diagnosis of gout, and that 
there is a four year period following service during which 
there is no medical evidence of left knee complaints.  
Nonetheless, the medical evidence shows, beginning in 1972, a 
history of gout since service and left knee arthritic changes 
of a significant degree confirmed by x-ray studies.  

Thus, in light of the veteran's credible statements regarding 
the claimed conditions, the Board finds that the evidence is 
in relative equipoise.  

That is, it is shown that the veteran has current residual 
disability from the left knee replacement surgery was the 
result of degenerative changes that as likely as not began in 
service.  

Further, it is shown as likely as not that the veteran has a 
history of gout that had its initial clinical onset in 
service.  



ORDER

Service connection for history of gout is granted.  

Service connection for the residuals of left knee replacement 
is granted.  



REMAND

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The RO found the veteran's claim of service connection for 
diverticulitis to be not well grounded.  The veteran in this 
regard now should be instructed to submit competent evidence 
to support his claim of service connection.  

The veteran was treated for various gastrointestinal 
complaints during service.  Nonetheless, he has not been 
afforded VA medical examinations to address the question of 
nexus with regard to his claim.  

It is also pertinent to note that, in connection with his 
recent VA examination in December 1998, the veteran reported 
that he was scheduled to undergo a colonoscopy at a VA 
medical facility within several weeks.  

The Board cannot find that the results of any such procedure 
were addressed in the RO's decision.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed diverticulitis since service.  
In particular, he should be instructed to 
submit competent evidence to support his 
assertions that he is suffering from 
diverticulitis due to disease or injury 
that was incurred in or aggravated by 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed diverticulitis.  All efforts made 
toward conducting the examinations should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by 
diverticulitis or other gastrointestinal 
pathology due to disease or injury that 
was incurred in or aggravated by service.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any diverticulitis is related to his 
gastrointestinal complaints in service.  
A complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



